IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0533
                            Filed January 21, 2021


DAVID S. GRIFFITH, LILIANA SANTILLAN, GARY P. BRECHT, SANDRA
FREDERICK, STEPHANIE R. DOUGHERTY, DENNIS R. COOTS and LETA
ROSE,
     Plaintiffs-Appellants,

vs.

THE CITY OF LECLAIRE, IOWA, THE CITY COUNCIL OF THE CITY OF
LECLAIRE, DENNIS GERARD, JOHN A. SMITH, JASON WENTLAND, BARRY
LONG and AMY BLAIR,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Stuart Werling, Judge.



      Citizens appeal the annulment of a writ of certiorari related to the city’s

rezoning notice requirements. AFFIRMED.



      Michael J. Meloy, Bettendorf, for appellants.

      Paul L. Macek and Michael C. Walker, Davenport, for appellees.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                             2


GREER, Judge.

       Seven property owners (property owners)—all within 200 feet of a proposed

site for a Kwik Star convenience store—challenge the process employed by the

City of LeClaire (City) for rezoning. In their petition for writ of certiorari, the property

owners contended the City failed to send notices to four of the named plaintiffs

who are real property owners within 200 feet of the site1 as required by the city

code, denying those property owners due process of law. They assert that these

four owners did not receive a separate notice addressed to them individually by

certified mail. The City met that challenge by filing a partial summary judgment

motion related to the notice issue and succeeded by convincing the district court

to dismiss the counts related to the property owners’ position on notice. The

property owners appeal the partial summary judgment ruling.2 They limit the issue

to whether proper notice was provided to the surrounding property owners as

required by city ordinance. We find the City substantially complied with the notice

requirements and the issue on the property owners’ due process rights was not

preserved for appeal.

Standard of Review.

       “We ‘review a district court ruling on a motion for summary judgment for

correction of errors at law.’” MidWestOne Bank v. Heartland Co-op, 941 N.W.2d

876, 882 (Iowa 2020) (citation omitted). “Summary judgment is proper when the

moving party has shown ‘there is no genuine issue as to any material fact and the


1 The 3.3 acre real estate plot is located on Eagle Ridge Road in LeClaire and is
locally known as the “Molumby” property.
2 On February 25, 2020, the district court dismissed the property owners’ case on

reasons not relevant to this appeal.
                                          3

moving party is entitled to judgment as a matter of law.’” Id. (citation omitted).

“Summary judgment is appropriate ‘if the record reveals only a conflict concerning

the legal consequences of undisputed facts.’” Id. (citation omitted). “We review

evidence in the light most favorable to the nonmoving party.” Id.

       We review the district court’s judgment in a certiorari action for correction of

errors at law. See State v. Iowa Dist. Ct., 843 N.W.2d 76, 79-80 (Iowa 2014). We

are bound by the findings of the trial court if supported by substantial evidence in

the record. See Iowa R. App. P. 6.907; Nash Finch Co. v. City Council of the City

of Cedar Rapids, 672 N.W.2d 822, 825 (Iowa 2003). That said, we are not bound

by erroneous legal rulings that materially affect the court’s decision.           See

Chrischilles v. Arnolds Park Zoning Bd. of Adjustment, 505 N.W.2d 491, 493 (Iowa

1993). We also review questions of statutory interpretation for the correction of

legal error. See Veatch v. Bartels Lutheran Home, 804 N.W.2d 530, 533 (Iowa Ct.

App. 2011). And “[s]ummary judgment is the appropriate remedy where questions

of statutory interpretation are involved.” Gardin v. Long Beach Mortg. Co., 661

N.W.2d 193, 197 (Iowa 2003).

       Our review of the constitutional due process claim is de novo. See City of

Des Moines v. Ogden, 909 N.W.2d 417, 422 (Iowa 2018).

Facts and Proceedings.

       Kwik Trip, Inc. is a Wisconsin corporation that operates convenience stores

that also sell gasoline.3 Kwik Trip applied to rezone the “Molumby” property in the

City from a “R-1 Single Family Residential District” to a “C-3 Highway Oriented


3 Kwik Trip, Inc. was the applicant on a project to build the Kwik Star convenience
store and gas station.
                                         4


Commercial Service District” designation. The change would allow for construction

of a twenty-four hour, seven-day-a-week gas station and convenience store. This

requested rezoning required amending the City’s comprehensive plan. Starting

with the planning and zoning commission (P&Z), the application process involved

several steps, summarized here:

December 1, 2017            Kwik Trip filed rezoning application.
December 28, 2017           P&Z public meeting.
January 3, 2018             City mailed public hearing notices
January 11, 2018            P&Z public meeting—recommended denial of the
                            rezoning.
January 22, 2018            City council public hearing.
February 19, 2018           City council meeting to approve Kwik Trip plan and
                            amend comprehensive plan—first reading
March 19, 2018              City council meeting—second reading, waived third
                            reading, and approved the rezoning.

This appeal involves notice by certified mail of the January 22 public hearing.

Notice was published in the Muscatine Journal on January 4. But prior to that

council hearing, the property owners rallied a resistance to the rezoning before the

planning commission and persuaded P&Z to recommend denial of the rezoning.

Although P&Z rejected Kwik Trip’s plan, the City council held a public hearing on

the proposal. The City ultimately approved the rezoning by a vote of 4 to 1.

       Not to be deterred, the property owners petitioned for writ of certiorari with

the district court, citing illegal actions by the City. The property owners focus our

attention to the technical requirements of the LeClaire City Code section III.5-3.5.

That section provides:

       Notice of the time and place of any such public hearing conducted
       under this section will be published at least once, not less than seven
       (7) days, nor more than twenty (20) days before the hearing, in a
       newspaper of general circulation in the City of LeClaire. In the case
       of a proposed amendment to the district map, said notice will also be
       delivered by certified mail not less than seven (7) days, nor more
                                          5

       than twenty (20) days, before the hearing to all property owners
       whose property boundaries lie within two hundred feet (200'),
       inclusive of any and all public and quasi-public right-of-way
       distances, of the boundaries of the property upon which the proposed
       amendment is to be considered.

(Emphasis added.) While a written notice was mailed to someone at each property

in the named boundary, the property owners complain that the ordinance requires

that the property owner receive the certified notice, separately addressed to each

individual property owner. Here, the four property owners who did not receive a

certified mailing addressed in their individual names were Leta Rose, Stephanie

Dougherty, Dennis Coots, and Sandra Frederick. Still, each citizen was a joint

property owner with a spouse who did receive a certified mailing providing notice

of the hearing.4 Because the notices were not mailed by certified mail to every

named owner of the surrounding real estate, the property owners assert the action

of rezoning must be void. The City concedes it did not separately address notices

to every named property owner but maintains that it substantially complied by

sending notices to an owner of all properties in the required area.

       Both parties filed cross-motions for summary judgment on the notice issue.

The district court then granted partial summary judgment addressing several of the

counts raised in the property owners’ writ of certiorari in the City’s favor and denied

the property owners’ motion for summary judgment. The district court framed the

issue around these arguments and noted:

       The parties in this case are not asserting they were not informed or
       deprived of the opportunity to object; instead, they complain about
       not receiving their own individual notice. It should be noted that
       every property owner complaining about not receiving notice is a joint

4 Household members receiving the certified mailing were Jeffrey D. Rose,
Stephen Dougherty, Jana L. Coots, and Daniel Frederick.
                                          6


       property owner. Furthermore, it is undisputed that the individuals
       resided at the residence to which the notice was sent via certified
       mail. Additionally, at every residence the certified mail was signed
       for by a spouse or co-owner of the property. Although section III.5-
       3.5 requires notice to all property owners, it does not state that every
       property owner is to receive a separate notice via certified mail. If
       that had been the intention behind the statute it could have been
       drafted as such. Therefore, the Court finds the notice being sent to
       the address of each affected property to be sufficient as it was
       received by a spouse or co-owner of the property that could be
       reasonably expected to inform the joint owner.

       The property owners assert the “sole issue upon appeal centers upon

whether the City complied with the statutory requirements set forth in section III.5-

3.5 of the [LeClaire City Code].” The property owners argue the district court erred

in its interpretation of the City’s notice of hearing requirement.

Analysis.

       Based on the language of the city ordinance, is the zoning change void

because a certified mailing of the notice went to only one property owner of

each household rather than to each individual owner directly?

       There are several undisputed facts to note in this discussion:

           A property owner of each property in the 200 foot radius of the
            rezoning received a notice of the public hearing.
           Each property owner who claims no notice was individually
            mailed to them had a spouse receive the notice.
           No one claims they did not know about the public hearing and so
            were unable to either object or attend.
           At the January 11 public hearing, many property owners filed a
            petition objecting to the rezoning proceeding, which included the
            signatures of Stephanie Dougherty, Dennis Coots, Leta Rose,
            and Sandra Fredrick.
           Counsel for these parties attended the public hearing and noted
            he represented Dennis Coots, Stephanie Dougherty, and the
            family of Jeffrey D. Rose, along with other named LeClaire
            citizens.
           The rezoning process was highly contested, with extensive media
            coverage, letters to the editor, and more than 60% of the property
            owners voicing concerns at the public meeting.
                                            7


            The publication of notice of the public hearing was proper.

         Yet the four aggrieved spouses who did not receive an individual certified

notice emphasize the City violated the ordinance requiring it to provide to all

property owners an actual notice of the January 22, 2018 public hearing on the

rezoning issue.

         First, without considering the local ordinance, it is undisputed the City

followed the directives of Iowa Code section 414.4 (2018)5 by publishing notice as

required before the public hearings were held. Chapter 414 details “specific rules,

powers and duties, related to city zoning.” Residential & Agric. Advisory Comm.,

LLC v. Dyersville City Council, 888 N.W.2d 24, 40 (Iowa 2016). The statute

requires a city council to give the community members published notice of the time

and place of a public hearing with at least seven days’ notice. Id.; see also Iowa

Code § 362.3. A decision to rezone is a legislative function of a city council.

Dyersville, 888 N.W.2d at 40. No one disputes compliance with this statute, so,

presumably, the four property owners had notice by publication.

         The property owners point to the language of the city ordinance and

emphasize that there is no ambiguity in the requirement that notice must be sent


5   This section provides:
         The council of the city shall provide for the manner in which the
         regulations and restrictions and the boundaries of the districts shall
         be determined, established, and enforced, and from time to time
         amended, supplemented, or changed. However, the regulation,
         restriction, or boundary shall not become effective until after a public
         hearing at which parties in interest and citizens shall have an
         opportunity to be heard. The notice of the time and place of the
         hearing shall be published as provided in section 362.3, except that
         at least seven days’ notice must be given and in no case shall the
         public hearing be held earlier than the next regularly scheduled city
         council meeting following the published notice.
                                          8

by certified mail to all property owners within a 200 foot radius of the property to

be rezoned. In interpreting an ordinance, we do not search for meaning beyond

its express terms if the ordinance is plain and its meaning is clear. See Baker v.

Bd. of Adjustment, 671 N.W.2d 405, 416 (Iowa 2003). With no ambiguity, the

property owners assert that the district court was mandated to strictly interpret the

ordinance. So if it says send a notice by certified mail to all property owners, it

means all property owners. With the strict compliance argument in mind, the

property owners offered affidavits confirming that while one property owner spouse

received a notice of hearing, the other co-owner spouse’s name was not on the

certified notice.6

       Still, none of the four property owners assert they did not know about the

public hearing or, for that matter, the rezoning efforts. In fact, all four signed the

petition objecting to the rezoning that was presented at the public hearing. The

petition reflects that three of the four were represented by counsel at the public

meeting. In a January 11 letter to P&Z, the property owners’ counsel confirmed,

that along with other surrounding property owners, he represented Dennis and

Jana Coots, Stephen and Stephanie Dougherty, and Jeffrey Rose and family and

that all of his clients oppose the comprehensive plan and zoning request.

       The City argues that, on its face, the ordinance does not require that each

owner receive a separate certified notice or that each owner be specifically and

individually named in the notice. The City contends the intent is simply that the



6Interestingly, Dennis Coots, Stephanie Dougherty, and Leta Rose appear to have
signed for the certified letters addressed to their spouses but mailed to their
properties.
                                         9


owners of each property within the 200 foot zone know of the public meeting on

the proposed rezoning. The purpose of the 200-foot rule is to alert those adjacent

owners to a zoning change near their property. Dyersville, 888 N.W.2d at 47. The

City maintains that if notice is “delivered” to all effected properties through an

owner, the purpose of the ordinance is met and it does not require separate

delivery, individual delivery, or delivery by name. And the City emphasizes that

each household of the four individuals claiming no individualized notice received

notice of the public hearing. In the City’s appellate brief it summarized the notice

question with these details:

       Since (1) three of the four individuals mentioned on appeal
       personally signed for certified letters (“delivery”), (2) the spouse of
       the fourth signed for a certified letter (abode “delivery”),
       (3) Appellants actually knew the time and place of the City Council
       meeting, and (4) Appellants’ attorney represented them at the
       hearing, the notice requirement was fulfilled.

       We give deference to the City’s interpretation of its zoning ordinances, but

the final construction and interpretation involve questions of law for us to decide.

See Lauridsen v. City of Okoboji Bd. of Adjustment, 554 N.W.2d 541, 543 (Iowa

1996). Providing notice of a hearing and holding a hearing is mandatory before

rezoning can occur. See Osage Conservation Club v. Bd. of Sup'rs, 611 N.W.2d

294, 297–98 (Iowa 2000) (holding that the failure to comply with the statutorily

required public notice and hearing requirements voided the county supervisors’

rezoning action); see also B. & H. Investments, Inc. v. City of Coralville, 209

N.W.2d 115, 118 (Iowa 1973) (finding that the failure to provide notice or hold a

hearing rendered zoning ordinance void). The burden is on the property owners
                                         10

to establish the City exceeded its jurisdiction or acted illegally. See Smith v. City

of Fort Dodge, 160 N.W.2d 492, 495 (Iowa 1968). They did not meet that burden.

       The purpose of the notice of hearing and the hearing is to allow property

owners to voice objections or opinions related to a rezoning of land. The property

owners draw our attention to B & H and Bowen to urge the theme that unless

proper notice under the ordinance is followed the rezoning is void. See B & H, 209

N.W.2d at 118; Bowen v. Story Cty. Bd. of Sup’rs, 209 N.W.2d 569, 572 (Iowa

1973) (holding that supervisors lacked jurisdiction to change zoning where no

notice or hearing was provided for its action). But in each of those cases, no notice

was given and no hearing was held before the rezoning was approved. Bowen,

209 N.W.2d at 572 (“Where a statute requires public notice, actual appearance by

a few citizens cannot waive the right of all citizens to the statutory notice and

opportunity for hearing.”). But “failing to comply with every word of a statute is not

fatal in every situation.” Dyersville, 888 N.W.2d at 48 (holding that correction of an

error in the legal description of the notice does not void the city action when

substantial compliance was achieved). “The intent of the notice statute requires a

public hearing during which concerned citizens may be heard.” Id. at 49 (citing

Iowa Code § 414.4). What we require is substantial compliance, which we have

defined as “compliance in respect to essential matters necessary to assure the

reasonable objectives of the statute.” Id. at 48 (citations omitted). And while

procedural steps required by a zoning ordinance are typically regarded as

mandatory, we still have examined whether there was a failure to substantially

comply. See Osage Conservation Club, 611 N.W.2d at 296–97; see also 1 Am.

Law. Zoning § 8:3 (5th ed.). Notice to the adjacent owners is a reasonable and
                                        11


required objective of the City’s ordinance.      To determine whether the City

substantially complied by sending notices to only one of the joint property owners,

we can consider the impact of the City’s action upon the proceedings. See Gorman

v. City Dev. Bd., 565 N.W.2d 607, 610–11 (Iowa 1997).

       Substantial compliance requires that the statute “has been followed

sufficiently so as to carry out the intent for which it was adopted.” Bontrager Auto

Serv., Inc. v. Iowa City Bd. of Adjustment, 748 N.W.2d 483, 488 (Iowa 2008)

(quoting Brown v. John Deere Waterloo Tractor Works, 423 N.W.2d 193, 194 (Iowa

1988)). The intent of the City ordinance was to provide notice to those property

owners within the 200-foot range of the land to be rezoned so that those owners

could participate in the discussion. Every household received the notice and,

under these facts, all property owners knew about the public hearing from the

receipt of that certified mailing.   “The focus is on the reasonableness of the

balance, and . . . whether a particular method of notice is reasonable depends on

the particular circumstances.” Quality Refrigerated Servs., Inc. v. City of Spencer,

586 N.W.2d 202, 205 (Iowa 1998) (quoting Tulsa Prof’l Collection Servs., Inc. v.

Pope, 485 U.S. 478, 484 (1988)).

       The City points to Hicks v. Franklin Cty. Auditor for guidance. 514 N.W.2d

431, 436–37 (Iowa 1994). In Hicks, landowners did not contest the contents of the

notice but objected that the notice was not mailed to each of the seventy

landowners in the drainage district. The county auditor mailed notice to the primary

owner noted in the real estate transfer book and in some cases to only one spouse

rather than both. Id. Like this case, in Hicks, no landowner claimed they were not

informed of the project or failed to have an opportunity to object. Id. Because the
                                           12


reasonable objectives of the statute were met, the county substantially complied

with the notice requirements. Id. Here, the property owners distinguish Hicks,

because while each landowner did not get an individual notice, the auditor did

identify the other owners on the envelope sent to the primary owner. Id. at 436.

And the statute in Hicks did not require service to all property owners but only to

the owner as shown by the transfer books.7 Id. at 435–36. Hicks cautioned against

imposing ultra-technical requirements on an inferior tribunal. See id.

       Lastly, we address the property owners’ protestation that the City ordinance

is not ambiguous and requires a strict application—individual mailings to each

property owner. “An ambiguity may arise from the meaning of particular words or

from the general scope and meaning of a statute in its totality.” City of Okoboji,

Iowa v. Okoboji Barz, Inc., 717 N.W.2d 310, 314 (Iowa 2006). The assessment of

an ordinance requires consideration in its entirety so that the ordinance may be

given “its natural and intended meaning.” Kordick Plumbing & Heating Co. v.

Sarcone, 190 N.W.2d 115, 117 (Iowa 1971). The pertinent language in LeClaire

City code III.5-3.5 is “said notice will also be delivered by certified mail . . . to all

property owners whose property boundaries lie within two hundred feet (200’) . . .

of the boundaries of the property upon which the proposed amendment is to be



7In Hicks, the pertinent statute mandated that notice had to be sent
       to the owner of each tract of land or lot within the proposed levee or
       drainage district as shown by the transfer books of the auditor's office
       . . . and to all lienholders or encumbrancers of any land within the
       proposed district without naming them, and also to all other persons
       whom it may concern, and without naming individuals all actual
       occupants of the land in the proposed district.
514 N.W.2d at 436 (alteration in original) (emphasis added).
                                         13


considered.” In reviewing the ordinance as a whole and applying the words used,

under this record, while a notice was not addressed specifically to each individual

property owner, the notice delivered to their household property by certified mail

ensured that all property owners had actual notice of the public hearing. With the

objective of the statute confirmed—notice of the public hearing—through a

delivered certified mailing of notice, compliance with the notice requirements was

met.8

        The Due Process Issue. Were the four property owners’ due process

rights violated?

        The City maintains the property owners failed to preserve error on their due

process claim. The property owners counter by pointing to their petition where the

issue was raised and suggest the district court did rule on the issue.9 Yet the

property owners did not brief or argue due process at the district court level and

the district court did not rule on the issue. This argument has not been preserved,

and we do not consider it. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa

2002) (“It is a fundamental doctrine of appellate review that issues must ordinarily

be both raised and decided by the district court before we will decide them on

appeal.”). Besides, these aggrieved property owners knew of the hearing and had

an opportunity to be involved. If the party, despite the alleged infirmities of the



8  The district court analogized the ordinance notice requirement to Iowa Rule of
Civil Procedure 1.305(1). The property owners disagree this rule saves the City.
Because we resolve the question by determining the City substantially complied
with its ordinance, we do not address this argument.
9 There was one sentence referencing the right to attorney fees and costs based

on a violation of due process at the end of the property owners’ summary judgment
filing.
                                       14


process, received proper notice and a meaningful opportunity to be heard under

the three-pronged test of Mathews v. Eldridge, 424 U.S. 319, 335 (1976), the

claimed illegality does not necessarily give rise to a due process violation. See

Behm v. City of Cedar Rapids, 922 N.W.2d 524, 568 (Iowa 2019); Weizberg v. City

of Des Moines, 923 N.W.2d 200, 212 (Iowa 2018).

       Conclusion.

       Under the facts presented here, we affirm the district court’s annulment of

the writ of certiorari.

       AFFIRMED.